Citation Nr: 0009398	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-01 902A	)	DATE
	)
	)


THE ISSUE

Whether a November 1997 decision of the Board of Veterans' 
Appeals (Board) denying service connection for the cause of 
the veteran's death should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel





INTRODUCTION

The veteran, who served on active duty from October 1964 to 
November 1969, died in December 1995.  The movant is his 
surviving spouse.  

This matter comes before the Board on motion to revise or 
reverse a November 1997 decision of the Board.


FINDINGS OF FACT

1.  In a November 1997 decision the Board denied service 
connection for the cause of the veteran's death.  

2.  The November 1997 Board decision was reasonably supported 
by the evidence of record.


CONCLUSION OF LAW

The November 1997 Board decision denying service connection 
for the cause of the veteran's death was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§  5109(a), 7111 (West 
Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1403, 20.1405 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record at the time of the Board's November 
1997 decision included service medical records, reports 
relating to VA examinations and hospitalizations, and records 
relating to private medical care.  Also of record were 
statements from the appellant, an acquaintance of the 
veteran, and the veteran's certificate of death reflecting 
that the immediate cause of his death was end stage liver 
failure due to hepatic encephalopathy due to renal failure.  
The record also reflected that at the time of the veteran's 
death service connection was in effect for post-traumatic 
stress disorder with depression, low back disability, 
peripheral neuropathy of the left foot, tinnitus, bilateral 
hearing loss, hemorrhoid, and wound scars of both knees.  

The Board's November 1997 decision concluded that the 
movant's claim for service connection for the cause of the 
veteran's death was not well grounded because there was no 
competent medical evidence showing a nexus between any of the 
veteran's service-connected disabilities and his fatal liver 
or renal failure, nor was there medical evidence providing a 
link between the veteran's fatal liver disease and renal 
failure and his active service or showing that service-
connected disability had significantly contributed to or 
hastened the veteran's death.  In arriving at this 
determination the Board noted that alcohol dependence was a 
disability of willful misconduct origin and could not serve 
as the basis for a grant of service connection, including as 
secondary to service-connected disability.

A decision issued by the Board is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 1991); 38 C.F.R. § 20.1104 (1999).  
However, the law provides that a final Board decision may be 
revised or reversed on the grounds of CUE.  38 U.S.C.A. 
§§ 5109(a), 7111(a).  Review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. 
§ 20.1403(c).  Examples of situations that are not clear and 
unmistakable error include a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, the Secretary's failure to fulfill the duty to 
assist, or a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  Clear and unmistakable 
evidence does not include the otherwise correct application 
of a statute or regulations where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).  

In this case, the movant alleges CUE in the November 1997 
Board decision denying service connection for the cause of 
the veteran's death by asserting that the Board should have 
considered entitlement to service connection for alcohol 
dependence as secondary to the veteran's service-connected 
post-traumatic stress disorder under the provisions of 
38 C.F.R. § 3.310(a) (1997).  In making this assertion the 
movant's representative has cited the case of Barela v. West, 
11 Vet. App. 280 (1998).  While Barela clearly holds that 
service connection may be granted for alcohol abuse on a 
secondary basis, as distinguished from granting compensation 
for alcohol abuse, Barela was not decided until after the 
Board's November 1997 decision.  See 38 C.F.R. § 20.1403(e).  

In the November 1997 decision the Board relied upon 
VAOPGCPREC 2-97 (January 16, 1997) in concluding that service 
connection could not be granted for alcohol dependence, 
including as secondary to service-connected disability.  
VAOPGCPREC 2-97 considered, inter alia, the question "[m]ay 
service connection be established for a disability resulting 
from a veteran's own alcohol or drug abuse, based on the 
aggravation of such disability by a service-connected 
disability?  The opinion held that payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse was prohibited and payment of compensation was 
prohibited whether the claim was based on direct service 
connection or, under 38 C.F.R. § 3.310(a), on secondary 
service connection of a disability proximately due to or a 
result of a service-connected condition.  It further 
indicated that compensation was prohibited regardless of 
whether it was claimed on the basis that a service-connected 
disease or injury caused or aggravated the disability.  
However, VAOPGCPREC 2-97 did not specifically answer the 
question asked regarding whether or not service connection 
could be established for alcohol or drug abuse based on the 
aggravation of such disability by a service-connected 
disability.  Therefore, in light of the language contained in 
38 U.S.C.A. § 1110 that prohibits payment of compensation for 
disability due to alcohol and drug abuse, but does not bar an 
award of service connection, the Board concludes that it was 
error for the Board to find that service connection for 
alcohol dependence as secondary to a service-connected 
disability was precluded.  Therefore, the Board must now 
determine whether the error in the Board's November 1997 
adjudication, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. 
§ 20.1403(c).  

The Board's November 1997 decision concluded that the 
appellant's claim for service connection for the cause of the 
veteran's death was not well grounded.  Therefore, the Board 
will determine if that conclusion would have been different 
had the error in concluding that service connection for 
alcohol dependence on a secondary basis was precluded not 
been made.  

The threshold question is whether the issue of entitlement to 
service connection for alcohol dependence secondary to 
service-connected disability is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim that 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinsk, 1 Vet. App. 78, 81 (1990).  There must be 
more than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim for secondary service connection to be well 
grounded there must be medical evidence both of a current 
disability and of an etiological relationship between that 
disability and service-connected disability.  Jones v. Brown, 
7 Vet. App. 134, 137-38 (1994).  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

The reports of March and May 1993 VA psychiatric and 
psychological evaluations reflect that the veteran was 
diagnosed with post-traumatic stress disorder and alcohol 
dependence.  The reports of February 1994 VA psychiatric 
examination and 1995 VA hospitalization continue to reflect 
diagnoses including post-traumatic stress disorder and 
alcohol abuse as well as alcoholic cirrhosis.  

Private treatment records, dated from 1990 through 1992 
reflect that the veteran received treatment for alcohol 
abuse.  

Although the report of the March 1993 VA psychiatric 
examination reflects that the veteran reported that he began 
excess drinking at age 28, October 1990 private medical 
records reflect that the veteran reported that he first drank 
at approximately age 20 or 21, 30 years before, and had 
abused alcohol all of his adult life.  None of the medical 
evidence of record provides any medical nexus between the 
veteran's alcohol abuse and his service-connected post-
traumatic stress disorder or any other service-connected 
disability.  In this regard, there is no competent medical 
evidence that reflects either causation or aggravation of his 
alcohol abuse by any service-connected disability, including 
post-traumatic stress disorder.  The movant has indicated her 
belief that the veteran's alcohol abuse was due to his post-
traumatic stress disorder and has indicated that Dr. Kopp 
advised her of this.  While her statements are presumed 
credible for purposes of determining whether a claim is well 
grounded, she is not qualified, as a lay person, to establish 
a medical diagnosis or show a medical etiology merely by her 
own assertions, as such matters require medical expertise.  
See Grottveit and Espiritu.  Further, a layman's account, 
filtered as it was through a layman's sensibilities, of what 
a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

With respect to the excerpted materials provided from 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), it is indicated that with post-traumatic 
stress disorder there may be an increased risk for substance-
related disorders, but it is not known to what extent these 
disorders precede or follow the onset of post-traumatic 
stress disorder.  Also of record was a photocopy of a chapter 
from Post-Traumatic Stress Disorders:  A Handbook for 
Clinicians, which addresses treating individuals who have 
post-traumatic stress disorder as well as substance abuse and 
indicates that alcohol abuse may coexist with post-traumatic 
stress disorder.  Neither the DSM-IV or the chapter from the 
handbook for clinicians specifically opine as to any 
relationship between the veteran's alcohol abuse and his 
post-traumatic stress disorder and cannot serve to establish 
the element of a medical nexus between his service-connected 
disability and alcohol abuse.  See Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil, 8 Vet. App. 459 (1996).  

On the basis of the above analysis, two of the elements 
required for well grounding the claim of establishing a 
relationship between alcohol abuse and post-traumatic stress 
disorder exist.  That is, current evidence of alcohol abuse 
was shown and the veteran had established service connection 
for post-traumatic stress disorder.  However, on the basis of 
the above analysis there was no competent medical evidence 
establishing any medical nexus between the veteran's service-
connected post-traumatic stress disorder, or any service-
connected disability, and his alcohol abuse.  Therefore, any 
claim of entitlement to service connection for alcohol 
dependence secondary to service-connected disability was not 
well grounded.

On the basis of the above review of the November 1997 Board 
decision even if the error of not evaluating the issue of 
service connection for alcohol dependence secondary to 
service-connected disability had not been made and such 
evaluation had been accomplished, it would have still been 
determined that the movant's claim for service connection for 
the cause of the veteran's death was not well grounded since 
the claim for alcohol dependence as secondary to service-
connected disability was not well grounded.  No other error 
of fact or law in the November 1997 Board decision has been 
asserted and a review of that decision does not indicate any 
other error of fact or law.  On the basis of the above 
analysis the Board is unable to find any error of fact or law 
in the November 1997 decision which, had it not been made, 
would have manifestly changed the outcome when it was made.  
38 C.F.R. § 20.1403(c).  No viable allegation of CUE has been 
presented in the November 1997 Board decision that denied the 
claim of service connection for the cause of the veteran's 
death.  In the absence of any such CUE, the movant's motion 
must be denied.



ORDER

The motion for revision of the November 1997 Board decision 
on the grounds of CUE is denied.  



		
	U. R. POWELL
Member, Board of Veterans' Appeals


 


